
	
		II
		110th CONGRESS
		2d Session
		S. 3452
		IN THE SENATE OF THE UNITED STATES
		
			September 8, 2008
			Mrs. Hutchison
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the expansion of the Fort
		  Davis National Historic Site in Fort Davis, Texas, and for other
		  purposes.
	
	
		1.Increased Acreage of the Fort
			 Davis National Historic SitePublic Law 87–213 (16 U.S.C. 461 note) is
			 amended as follows:
			(1)In the first
			 section—
				(A)by striking
			 the Secretary of the Interior and inserting (a) The
			 Secretary of the Interior;
				(B)by striking
			 476 acres and inserting 646 acres; and
				(C)by adding at the
			 end the following:
					
						(b)The Secretary may acquire from willing
				sellers land comprising approximately 55 acres, as depicted on the map titled
				Fort Davis Proposed Boundary Expansion, numbered 418/80,045, and
				dated April 2008. The map shall be on file and available for public inspection
				in the appropriate offices of the National Park Service. Upon acquisition of
				the land, the land shall be incorporated into the Fort Davis National Historic
				Site.
						.
				(2)By repealing
			 section 3.
			
